Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1, 3-10, 12-20 are being allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gloria Steinberg on 4/15/2021.
The application has been amended as follows:

1. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving a message at a local system, the message associated with a new message topic; creating at least one commutative replicated data type (CRDT) object associated with the message, the at least one CRDT object corresponding to a unique message identifier (ID); entering a new message state entry corresponding to the unique message ID and the new message topic in a message state table, the new message state entry indicating a message state corresponding to the message; recording the at least one CRDT object in a message queue; resolving a list of subscribers that includes individual subscribers mapped to the ; wherein the at least one CRDT object comprise a message payload CRDT object, a message event state CRDT object, and a message destinations CRDT object, the message payload CRDT object comprising a message payload and message metadata corresponding to the unique message ID, the message event state CRDT object comprising a message state evolution mapped to particular events related to state changes and message processing, and the message destinations CRDT object comprising the list of subscribers, and wherein the individual subscribers corresponding to a client identifier and subscription topic filters associated with the client identifier.

2. (Canceled)

3. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, further comprising: updating the at least one CRDT object at the local system; transmitting at least one of an updated message event state CRDT object and an updated message destination CRDT object to a downstream system, wherein the downstream system is a geographically redundant distributed message queueing system; and entering an updated message state entry corresponding to the unique message ID and the new message topic in the message state table.

10. (Currently Amended) A computer-implemented method, comprising: receiving a message at a local system, the message associated with a new message topic; creating commutative replicated data type (CRDT) object associated with the message, the at least one CRDT object corresponding to a unique message identifier (ID); entering a new message state entry corresponding to the unique message ID and the new message topic in a message state table, the new message state entry indicating a message state corresponding to the message; recording the at least one CRDT object in a message queue; resolving a list of subscribers that includes individual subscribers mapped to the new message topic; and delivering the message to at least one of the individual subscribers in the list of subscribers; wherein the at least one CRDT object comprise a message payload CRDT object, a message event state CRDT object, and a message destinations CRDT object, the message payload CRDT object comprising a message payload and message metadata corresponding to the unique message ID, the message event state CRDT object comprising a message state evolution mapped to particular events related to state changes and message processing, and the message destinations CRDT object comprising the list of subscribers, the individual subscribers corresponding to a client identifier and subscription topic filters associated with the client identifier.

11. (Canceled) 

12. (Currently Amended) The computer-implemented method of claim 10, further comprising: updating the at least one CRDT object at the local system; transmitting at least one of an updated message event state CRDT object and an updated message destination CRDT object to a downstream system, wherein the downstream system is a 

17. (Currently Amended) A system, comprising: one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to: receive a message at a local system, the message associated with a new message topic; create at least one commutative replicated data type (CRDT) object associated with the message, the at least one CRDT object corresponding to a unique message identifier (ID); enter a new message state entry corresponding to the unique message ID and the new message topic in a message state table, the new message state entry indicating a message state corresponding to the message; record the at least one CRDT object in a message queue; resolve a list of subscribers that includes individual subscribers mapped to the new message topic; and deliver the message to at least one of the individual subscribers in the list of subscribers; wherein the at least one CRDT object comprise a message payload CRDT object, a message event state CRDT object, and a message destinations CRDT object, the message payload CRDT object comprising a message payload and message metadata corresponding to the unique message ID, the message event state CRDT object comprising a message state evolution mapped to particular events related to state changes and message processing, and the message destinations CRDT object comprising the list of subscribers, and wherein the individual subscribers corresponding to a client identifier and subscription topic filters associated with the client identifier.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Cullen (US 20050021622 A1) teaches a system for dynamic message routing on a topic between publishing nodes and subscribing nodes includes a plurality of message queues, at least one topic/node table, a subscribing module, a publishing module, and other modules to send messages between one or more publisher and one or more subscribers. These modules are coupled together by a bus in a plurality of nodes and provide for the dynamic message routing on a topic between publishing nodes and subscribing nodes. The message queues store messages at each node for delivery to subscribers local to that node. The topic/node table lists which clients subscribe to which topics, and is used by the other modules to ensure proper distribution of messages. The subscribing module is use to establish a subscription to a topic for that node. The publishing module is used to identify subscribers to a topic and transmit messages to subscribers dynamically. The other modules include various devices to optimize message communication in a publish/subscribe architecture operating on a distributed computing system. The present invention also includes a number of novel methods including: a method for publishing a message on a topic, a method for forwarding a message on a topic, a method for subscribing to messages on 
Li et al. (US 20130304826 A1) teaches techniques are provided for scheduled and non-scheduled delivery of messages. A message directed to at least one consumer is received at a message entity. The message is determined to include a scheduled delivery time. The received message is stored in a scheduled sub-queue of the message entity. Activation metadata is retrieved and stored for any messages stored in the scheduled sub-queue that include a scheduled delivery time within a predetermined upcoming time period. If when the message is received, the scheduled delivery time of the message is within a current activation window, the activation metadata for the message may be extracted and stored immediately. The stored activation metadata is analyzed to determine a batch of messages in the scheduled sub-queue ready for delivery. The determined batch of messages is stored in an active sub-queue of the message entity, to be ready for delivery at the request of a consumer.
The combination of Cullen and Li et al. fail to disclose “One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving a message at a local system, the message associated with a new message topic; creating at least one commutative replicated data type (CRDT) object associated with the message, the at least one CRDT object corresponding to a unique message identifier (ID); entering a new message state entry corresponding to the unique message ID and the new message topic in a message state table, the new message state entry indicating a message state corresponding to the message; recording the at least one 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        04/15/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454